NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 1 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CRAIG WIMBERLY,                                 No. 21-15720

                Plaintiff-Appellant,            D.C. No. 3:19-cv-08316-SI

 v.
                                                MEMORANDUM*
KATHLEEN ALICIAN, Director of the
Department of Corrections and
Rehabilitation; RALPH DIAZ, Secretary of
CDCR; RON DAVIS, Warden of San
Quentin State Prison; A. CUEVAS, Sgt at
SQSP - Visting Room,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                     Susan Illston, District Judge, Presiding

                             Submitted May 17, 2022**

Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      California state prisoner Craig Wimberly appeals pro se from the district

court’s summary judgment for failure to exhaust administrative remedies in his 42


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1983 action alleging retaliation. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Williams v. Paramo, 775 F.3d 1182, 1191 (9th Cir.

2015). We affirm.

      The district court properly granted summary judgment for defendant Cuevas

because Wimberly failed to exhaust his administrative remedies as required by the

Prison Litigation Reform Act, and failed to raise a genuine dispute of material fact

as to whether administrative remedies were effectively unavailable to him. See

Cal. Code Regs. tit. 15, § 3084.2(a) (2019); Jones v. Bock, 549 U.S. 199, 218

(2007) (the level of detail necessary in a grievance to comply with the grievance

procedures is “defined not by the PLRA, but by the prison grievance process

itself”); see also Ross v. Blake, 578 U.S. 632, 642-44 (2016) (setting forth

circumstances when administrative remedies are effectively unavailable).

      AFFIRMED.




                                          2                                    21-15720